Title: General Orders, 2 September 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] Septr 2nd 1777.
Haverhill.Andover. Bradford.


The Honorable the Congress having desired the Commander in Chief to detach from the militia, as soon as possible, such a number of workmen, as he should think necessary, to repair with dispatch, the arms now in the city of Philadelphia; The Brigadiers of the militia are earnestly desired to make immediate enquiry, in their several brigades, for such workmen, and without a moments delay, detach, under the care of proper officers, all who are not wanted to repair the arms of their brigades, to Philadelphia, there to receive directions from the board of war.
The Commander in Chief approves the following sentences of a General Court Martial held the 30th & 31st of August last, whereof Col. Johnston was president, and orders them to be put in execution immediately.
Serjt Dickinson, of Capt. Gibbs Jones’s company of artillery, charged with “Desertion”—found guilty, and sentenced to be reduced to a matross.

John Adair, a Corporal in the same Company, charged with “Desertion,” found guilty, and sentenced to be reduced to a matross.
John Donnelly of the 5th Pennsylv: regt charged with “Insulting, and charging his Bayonet on Capt: Ashmead”—pleaded guilty—sentenced to receive one hundred lashes on his bare back.
James McCracken, of Col. Proctor’s regiment, charged with “Desertion from Trenton Camp”—The court released the prisoner from confinement for want of evidence.
George Leard of Capt. Bower’s Company in the 6th Pennsylvania regiment, charged with “Desertion”—pleaded guilty—sentenced to receive one hundred lashes on his bare back, and to be sent on board one of the Continental frigates, to serve during the war.
Matthew Smith Esqr. is appointed Deputy Adjutant General in the Continental Army; and he is to be respected and obeyed as such.
A General Court Martial is to sit to morrow morning at nine o’clock, at Newport, at Conradt Gray’s tavern, for the trial of all prisoners which shall be brought before them—Col. Lawson is appointed president of this court.
